internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 6-plr-114503-99 date aug re request for private_letter_ruling legend taxpayer x dear this letter responds to a request for a private_letter_ruling submitted on behalf of taxpayer the request concerns an election by taxpayer under sec_168 of the internal_revenue_code to use a method_of_depreciation not expressed in a term of years facts taxpayer is a subsidiary member_of_an_affiliated_group of corporations that files a consolidated federal_income_tax return taxpayer is primarily engaged in the business of leasing vehicles throughout the united_states to corporate fleet users under operating_lease arrangements many of the leases provide service arrangements whereby taxpayer maintains the vehicles for the customer the leases are for one year with automatic monthly renewals after the first year while the actual number of months a vehicle is leased varies the average lease last sec_32 months and the average mileage logged by a leased vehicle is big_number miles if a vehicle is driven more miles than anticipated by taxpayer when the lease was executed the customer incurs additional cost upon termination of the lease vehicles are returned to taxpayer and then sold by taxpayer usually at large vehicle auctions taxpayer currently depreciates its leased vehicles under sec_168 of the code taxpayer would like to use a mileage-based depreciation method for its leased vehicles based on historical information maintained by taxpayer taxpayer will determine the average mileage life of the leased vehicles miles driven during the average lease_term and the average salvage_value in the context of this case the resale value of the leased vehicles at the end of the lease_term the average mileage plr-114503-99 life and salvage_value will be reviewed annually and adjusted for any significant changes taxpayer will obtain odometer readings on all mileage-based depreciation vehicles at the end of each year the current year’s depreciation for these vehicles under the mileage-based depreciation method will then be determined by multiplying each vehicle’s cost less salvage_value by a fraction the numerator of which is the actual number of miles the vehicle was driven during the taxable_year and the denominator of which is the average mileage life of the vehicle the amount of depreciation claimed for a vehicle for the taxable_year will depend upon the vehicle’s mileage for the year the vehicle will not be depreciated below its estimated salvage_value taxpayer leases a wide variety of vehicles taxpayer represents that the resale value of vehicles as a percentage of original cost is comparable for vehicles that cost up to dollar_figure taxpayer also represents that the resale value of vehicles as a percentage of original cost is comparable for vehicles that cost between dollar_figure and dollar_figure accordingly taxpayer will establish separate pools derived from these price ranges of vehicles to determine the average mileage lives and salvage values discussed in the preceding paragraph taxpayer’s vehicles that cost in excess of dollar_figure approximately of taxpayer’s total fleet will not be included in any pool where mileage-based depreciation is to be used information submitted with taxpayer’s request indicates that the useful_life of a leased vehicle depends in large part on the number of miles the vehicle is driven in addition taxpayer’s information indicates that the depreciation of its leased vehicles is not adequately measured by the time-based depreciation methods provided by sec_168 of the code law analysis and conclusion sec_167 of the code provides a depreciation deduction for the exhaustion wear_and_tear and obsolescence of property_used_in_the_trade_or_business or held_for_the_production_of_income sec_168 of the code provides that except as otherwise provided in sec_168 the depreciation deduction provided by sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method recovery_period and convention sec_168 of the code provides that sec_168 shall not apply to any property if the taxpayer elects to exclude the property from the application of sec_168 and for the first taxable_year for which a depreciation deduction would be allowable with respect to the property in the hands of the taxpayer the property is properly depreciated under the unit-of-production method or any method_of_depreciation not expressed in a term of years other than the retirement-replacement-betterment plr-114503-99 method or similar method sec_301_9100-7t of the income_tax regulations provides that the election under sec_168 must be made for the taxable_year in which the property is placed_in_service the provisions of sec_167 of the code and the regulations thereunder provide the applicable rules for calculating depreciation_deductions on property not subject_to sec_168 in general under sec_167 a taxpayer is permitted a reasonable allowance for depreciation of property used in a trade_or_business or held_for_the_production_of_income sec_1_167_a_-1 of the regulations describes the allowance as the amount which should be set_aside for the taxable_year in accordance with a reasonably consistent plan so that the aggregate of the amounts set_aside plus the salvage_value will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of the property in addition an asset may not be depreciated below a reasonable_salvage_value under any method of computing depreciation sec_1_167_a_-1 of the regulations provides that for purposes of sec_167 of the code the estimated_useful_life of an asset is the period over which the asset may reasonably be expected to be useful to the taxpayer in its trade_or_business or in the production of its income this period shall be determined by reference to the taxpayer’s experience with similar_property taking into account present conditions and probable future developments in addition the estimated remaining useful_life may be subject_to modification by reason of conditions known to exist at the end of the taxable_year and shall be redetermined when necessary regardless of the method of computing depreciation however estimated remaining useful_life shall be redetermined only when the change in useful_life is significant and there is a clear_and_convincing basis for redetermination sec_1_167_a_-1 of the regulations defines salvage_value as the amount determined at the time of acquisition which is estimated will be realizable upon sale_or_other_disposition of an asset when it is no longer useful in the taxpayer's trade_or_business or in the production_of_income and is to be retired from service by the taxpayer in addition the regulation provides that salvage_value must be taken into account in determining the depreciation deduction either by a reduction of the amount subject_to depreciation or by a reduction in the rate of depreciation prior to repeal by section of the revenue reconciliation act of the 1990_act 1991_2_cb_484 sec_167 and c of the code described the methods of depreciation allowable under sec_167 section of the 1990_act contains the depreciation deadwood provisions of h_r as reported by the house ways_and_means_committee h_r rep no conf_rep no 101st cong 2d sess 1991_2_cb_608 house report no states that the amendments to the depreciation rules of code sec_167 are not intended to change in any respect the present-law rules relating to the allowable methods of plr-114503-99 depreciation thus the provisions of former sec_167 and c continue to apply for determining the methods of depreciation allowable under sec_167 former sec_167 of the code and sec_1 b of the regulations provide for_the_use_of certain methods of computing depreciation under sec_167 the methods enumerated are the straight_line method the declining balancing method and the sum of the years digits method subject_to the limitations provided in former sec_167 these methods are deemed to produce a reasonable allowance for depreciation in addition to the enumerated methods former sec_167 permits the use of other methods of depreciation which have been shown to be reasonable sec_1 b provides that any reasonable and consistently applied method of computing depreciation may be used or continued in use under sec_167 in revrul_60_358 1960_2_cb_68 the internal_revenue_service noted that the time-based methods of depreciation described in former sec_167 of the code did not adequately measure the depreciation of television films and concluded that the income forecast method was an acceptable method of computing a reasonable allowance for depreciation of the films under sec_167 in addition the revenue_ruling illustrates the application of the income forecast method under the income forecast method a fraction the numerator of which is the income derived from the film for the taxable_year and the denominator of which is the estimated total income to be derived from the film during its useful_life is multiplied by the cost of the film after appropriate adjustment for estimated salvage_value to arrive at the amount of depreciation allowable for the taxable_year sec_1_167_a_-8 of the regulations provides that where a taxpayer has a large number of assets and depreciation is based on the average useful_life of such assets then whether such assets are similar or dissimilar and regardless of whether they are accounted for in individual asset accounts or multiple_asset_accounts the allowance of losses on the normal retirement of such assets would distort income such distortion would result from the fact that the use of average useful_life and accordingly average rate assumes that while some assets normally will be retired before the expiration of the average life others normally will be retired after expiration of the average life accordingly losses on normal retirements of such assets are not recognized a taxpayer must comply with the requirements of sec_168 of the code before the taxpayer may depreciate any depreciable tangible_property under a method_of_depreciation not expressed in a term of years specifically the taxpayer must make a valid and proper election pursuant to sec_168 for the first taxable_year in which the property is placed_in_service further the property must be property properly qualifying for depreciation under a method_of_depreciation not expressed in a term of years plr-114503-99 in the present case information submitted with taxpayer’s request indicates that the useful_life of its leased vehicles is not adequately measured by the time-based depreciation methods provided by sec_168 of the code but that the useful_life of its leased vehicles depends in large part on the number of miles the vehicles are driven accordingly based solely on taxpayer’s representations and the applicable law discussed above we rule that taxpayer’s mileage-based depreciation method is an acceptable method of computing depreciation under sec_167 and sec_168 of the code for taxpayer’s leased vehicles with a cost of dollar_figure or less subject_to the following terms and conditions taxpayer makes a timely election under sec_168 of the code to exclude the vehicles subject_to its mileage-based depreciation method from the provisions of sec_168 see sec_301_9100-7t of the regulations for the time and manner of making this election in computing the annual allowance for depreciation under its mileage-based depreciation method taxpayer must take salvage_value into account either by a reduction in the rate of depreciation or by a reduction in the amount subject_to depreciation for the leased vehicles depreciated under its mileage-based depreciation method taxpayer may establish pools with respect to such vehicles where the resale value of the vehicles as a percentage of original cost is comparable based on taxpayer’s representations if taxpayer establishes pools for its leased vehicles taxpayer must establish at least two pools -- one pool for the vehicles that cost up to dollar_figure and another pool for the vehicles that cost between dollar_figure and dollar_figure the recognition of gain_or_loss on the disposition of leased vehicles depreciated under taxpayer's mileage-based depreciation method will be subject_to the provisions of sec_1_167_a_-8 of the regulations and the estimated total mileage a vehicle is expected to be useful to taxpayer in its trade_or_business the estimated remaining useful_life of an automobile to taxpayer the total number of miles an automobile is driven each taxable_year and the estimated salvage_value are questions of fact and are subject_to examination by the district_director except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction described above plr-114503-99 under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent in accordance with the power_of_attorney we are sending a copy of this letter_ruling to your authorized representative we also are sending a copy of the letter_ruling to the district_director of the x district sincerely yours kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
